Citation Nr: 0211819	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for leg cramps.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from February 1956 to 
October 1976.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  The veteran timely appealed 
the issues listed on the title page.

At the veteran's request, a personal hearing was scheduled 
for the veteran at the RO before a member of the Board on 
August 16, 2001.  The veteran canceled the hearing and 
indicated that he did not want a rescheduled hearing.  By 
letter dated August 22, 2001, the RO informed the veteran 
that his case was being transferred to the Board and that any 
additional evidence should be forwarded to the Board.  No 
additional medical records were received.  See 38 C.F.R. 
§ 20.1304.  The case is now before the Board for 
adjudication.

In August 2002, the veteran's accredited representative 
submitted an informal hearing presentation to the Board on 
his behalf.  This presentation has been associated with the 
veteran's VA claims folder and has been considered by the 
Board.


FINDINGS OF FACT

1.  Hypertension was not shown in service or for several 
years after service discharge.

2.  A chronic headache disability was not shown in service or 
after discharge.

3.  A chronic disability manifested by leg cramps was not 
shown in service or after discharge.
CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A chronic headache disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Leg cramps were not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for claimed 
hypertension, headaches and leg cramps. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claims and render a decision for each.

The VCAA - VA's duty to notify/assist

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to 
service connection by finding that the claim was not well 
grounded.  See the March 1999 statement of the case (SOC) and 
the October 2000 supplemental statement of the case (SSOC), 
both of which were issued before the enactment of the VCAA in 
November 2000.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

As acknowledged by the veteran's accredited representative in 
the August 2002 informal hearing presentation (page 2), in a 
June 2001 SSOC the RO denied service connection for 
hypertension, headaches, and leg cramps based on the 
substantive merits of the claim.  Thus, any deficiencies 
contained in the original SOC have been rectified.  The Board 
will apply the current standard of review in evaluating the 
veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The Board observes 
that the veteran was notified by the March 1999 SOC and the 
October 2000 and June 2001 SSOC of the pertinent law and 
regulations and the need to submit additional evidence 
concerning his claims.  In addition, the RO sent letters to 
the veteran in March 2000 and December 2000 which further 
informed him of the types of evidence which was required.  
The Board observes that June 2001 SSOC specifically referred 
to the provisions of the VCAA.

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him.  He has in 
fact provided medical evidence in support of his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board finds that there is sufficient evidence of record 
with which to make informed decisions with respect to this 
case.  The is extensive medical evidence of record, which 
will be recapitulated below.  The Board has not identified 
any pertinent evidence which is not currently of record with 
respect to the issues on appeal, and the veteran has not 
pointed to any such evidence.

It was requested on behalf of the veteran by his accredited 
representative in August 2002 that he be given a VA 
examination to determine whether the veteran's claimed leg 
cramps are etiologically related to his amyotrophic lateral 
sclerosis (ALS).  

The veteran has specifically requested service connection for 
ALS, which claim has been denied by the RO, most recently in 
June 2001.  The veteran was notified of that denial via 
letter from the RO dated June 28, 2001.  To the Board's 
knowledge, no notice of disagreement was filed.  The Board is 
accordingly without jurisdiction to consider the matter of 
entitlement to service connection for ALS.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 
7105 a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued].  

With respect to the claim of entitlement to service 
connection for leg cramps which is currently on appeal, the 
Board believes that such separately filed and appealed issue 
in essence constitutes a claim for service connection for leg 
cramps as a "stand alone" disability unrelated to ALS.  
Scheduling a VA medical examination to determine whether the 
veteran's leg cramps are a symptom of ALS is not necessary.  
There is, in fact, evidence to that effect already of record.  
The question before the Board is whether the leg cramps 
themselves constitute a service-connected disability.  
Scheduling a VA examination to determine whether the leg 
cramps are related to the veteran's diagnosed ALS would not 
advance the veteran's present claim.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  As has been 
described in the Introduction, this case was scheduled for a 
personal hearing but the veteran decided not to attend. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.  

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  

The resolution of the issues must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - cardiovascular disease

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

For VA rating purposes, the term "hypertension" means that 
diastolic blood pressure is predominately 90 mm. or greater; 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2001).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

1.  Entitlement to service connection for hypertension.

Factual Background

The veteran's service medical records reveal that several 
blood pressure readings were taken in service with the 
highest systolic reading of 128 mm; all diastolic reading 
were under 90 mm except for one reading of 90 mm in August 
1965. 
The veteran was hospitalized for an episode of vomiting blood 
in August 1978.  His blood pressure was 115/90.  The 
discharge diagnoses were deviated septum, status post cleft 
palate repair, history of gout, and history of hepatitis.

Private post-service treatment records on file begin in April 
1982, at which time the veteran's blood pressure was 114/78.  
His blood pressure in March 1984 was 138/92 and 130/92.  His 
blood pressure in May 1984 was 138/88.  

It was noted in April 1986 that the veteran was hypertensive 
and the diagnosis was history of hypertension, not under 
current therapy and in good control.  Essential hypertension 
was diagnosed in October 1991.

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3)  medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is evidence that the veteran currently has 
hypertension.  Hickson element (1) has therefore been 
satisfied.  However, for reasons explained immediately below, 
Hickson elements (2) and (3), in-service incurrence and 
medical nexus evidence, have not been met, and the veteran's 
claim fails on that basis.

Although the veteran contends in his October 1999 substantive 
appeal that "hypertension 1966" is noted in handwriting at 
the bottom of the April 2, 1975 service examination report, 
the Board notes that there is no handwritten notation at the 
bottom of the April 1975 form.  However, there is a 
handwritten notation at the bottom of the veteran's June 1976 
discharge medical history report which is difficult to read 
but is related to number 9 on the front of the form; there is 
no reference under number 9 on the front of the form to blood 
pressure, but the veteran noted in number 9 that he had 
previously coughed up blood.

A careful review of the medical records reveals one diastolic 
reading of 90 mm in August 1965.  The remaining clinical 
evidence from the veteran's lengthy period of service was 
pertinently normal; the veteran's service medical records 
contain no diagnosis of hypertension.  Moreover, the post-
service medical records similarly contain no elevated blood 
pressure readings, except for one diastolic reading of 90 mm 
in August 1978.  The initial diagnosis of hypertension was 
not until April 1986, approximately ten years after the 
veteran left military service.

The record on appeal contains no indication, aside from the 
veteran's own statements, that his hypertension is related to 
his military service.  However, it is now well-settled that 
as a layperson without medical training, the veteran is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, because there is no medical evidence of 
hypertension in service or within a year of service discharge 
and because there is no medical nexus opinion linking the 
veteran's post-service hypertension to service, a 
preponderance of the evidence is against the veteran's claim.  
Consequently, service connection for hypertension is not 
warranted.
2.  Entitlement to service connection for headaches.

Factual Background

The veteran's service medical records reveal that he 
complained in May 1956 of headaches on two occasions after 
reading; physical examination was negative.  The veteran was 
in an automobile accident in September 1958 in which he 
incurred a three to four inch laceration wound of the right 
temporal area.  It was reported that the veteran did not 
remember what had happened and was apparently unconscious for 
a short period of time.  The laceration was closed under 
local anesthesia.  It was noted that the veteran was 
otherwise negative.  Three days after the accident he was 
reported to be doing well.  He was hospitalized for four 
days.  [The Board observes in passing that in a February 1984 
VA rating decision, service connection was granted for 
laceration scar, right side of face.]  

The veteran checked the box for frequent or severe headaches 
on his April 1975 and June 1976 medical history reports.  His 
head was noted to be normal on medical examinations in April 
1975 and June 1976, and he wrote on his April 1975 medical 
examination report that he had occasional headaches.  

Private post-service treatment records reveal one notation of 
headaches, in March 1984.  

According to a September 1998 statement from the veteran's 
wife, the veteran incurred a head injury in September 1958 
with subsequent severe headaches.

Analysis

Although the veteran and his wife contend that he incurred 
chronic headaches as a result of a head injury in service 
caused by an automobile accident, the Board notes that 
service medical records dated September 1958 and thereafter 
do not show complaints of headaches as a result of the 
automobile accident.  Medical evaluation after the accident 
did not find any abnormality other than a right temporal 
laceration, for which service connection has been granted.  

A review of the veteran medical records, both during service 
and after service, indicates isolated headaches.  There is no 
evidence of a chronic headache disorder in the clinical 
records.  The veteran himself indicated on medical 
examination in April 1975 that his headaches were occasional.  
There is only one post-service medical reference to 
headaches, in March 1984.  There is no suggestion in any of 
the medical records that the veteran has chronic headaches, 
and he has never been diagnosed as having a headache 
disorder.   

As noted above, one of the Hickson elements is the presence 
of a current disability.  
A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Such 
evidence is lacking with respect to a chronic headache 
disorder.

The veteran and his spouse themselves contend that he has 
chronic headaches which are related to his September 1958 
motor vehicle accident.  The veteran is competent to report 
of his symptoms, and the Board has no reason to doubt that 
the veteran, like millions of others, may experience 
headaches.  However, as noted above he and his spouse may not 
render competent medical opinions diagnosing a headache 
disorder or relating such to service or to any incident 
thereof.  See Espiritu, supra.  
Moreover, as discussed above, there is no medical finding of 
headaches in service, including after the September 1958 
motor vehicle accident; only isolated one post-service 
reference to headaches, and no post-service diagnosis of a 
chronic headache disability.  In short, all three Hickson 
elements are lacking.

In summary, for the reasons and bases discussed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a headache disability.  The benefit sought on 
appeal is accordingly denied. 

3.  Entitlement to service connection for leg cramps.

Factual Background

The veteran's service medical records reveal that the veteran 
noted cramps in his legs on his discharge medical history 
report in June 1976; his lower extremities were noted to be 
normal on medical examination in June 1976.  A complaint of 
cramping in the big toe and heel was noted during a may 1984 
VA physical examination.  The veteran reported numbness in 
his calves since 1971.

Of record are a number of neurological evaluations of the 
veteran at the University of Wisconsin Hospital (UW).  ALS 
was evidently diagnosed in 1997.  There are no other 
diagnoses of record to account for the veteran's leg cramps.  
The UW reports contain few references to etiology.  In 
February 1998, the veteran's UW physician, B.R.B., M.D. 
referred to "several anecdotal descriptions of exposure to 
Agent Orange leading to [ALS] but no high-odds ratio for 
exposure to Agent Orange leading to [ALS] have yet been 
confirmed statistically."  Similarly, in October 1998 Dr. 
B.R.B. referred to head trauma in service "was a risk factor 
that increased to odds ratio that the patient would get 
[ALS]".     

Analysis

A noted above, in order for service connection to be granted, 
a current disability must exist.  A symptom, such as leg 
cramps, in the absence of a diagnosis of an underlying 
disability, does not constitute a disability for which 
compensation is payable.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

Applying the Hickson analysis to this issue, the Board has 
identified no medical evidence which indicates that the 
veteran has a disability manifested by leg cramps.
In the absence of such disability, service connection may not 
be granted.

The possible exception is obviously ALS.  The medical 
evidence indicates that the veteran's ALS caused numerous 
problems, including leg cramps.  The matter of service 
connection for ALS is not currently on appeal.  

The veteran and his spouse appear to contend that he has a 
disability, aside from ALS, which is manifested by leg cramp 
and which began during service.  As discussed above in 
connection with the other issues on appeal, such statements 
by the veteran and his wife as to medical matters such as 
diagnosis are insufficient to warrant service connection for 
the claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

Because there is no medical evidence of a disability 
manifested by leg cramps in service and because there is no 
post-service medical evidence of a disability manifested by 
leg cramps, service connection for leg cramps is not 
warranted.
The benefit sought on appeal is accordingly denied.

The Board wishes to make it clear that it intimates no 
conclusion, legal or factual, concerning a claim of the 
veteran for service connection for ALS.







CONTINUED ON NEXT PAGE


ORDER

Service connection for hypertension is denied.

Service connection for headaches is denied.

Service connection for leg cramps is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

